Title: To James Madison from Ira Nash, 6 August 1814
From: Nash, Ira
To: Madison, James


        
          
            Sr,
            Robertson County Tenesee August, 6th, 1814
          
          It appears by the reports now in circulation, that my country needs my services, and if it does; I am willing to take command of one hundred and twenty five men that shall be armed with rifles and large butcher kn[i]ves—and further as I may direct—which additional armor (in my humble opinion) will enable them to withstand and repulse more than Double their number in a close charge—If not entirely Slaughter them—this mode of arming is a thing as yet unthought of—and will (probably) cost the united States two dollars pr, man. I do not mean this as a petition or recommendation—but mearly a proposition for my countrys sake. I am a republican—and a patriot—my Grandfather was born in—what is now the united States.*Virginia I do not write you the above to tickle your ear but shall hold myself in readiness and Subject to your Command to Shew the utility of what I have stated. I am traveling but shall wait your orders at, St, Charles, Missourie Territory.
          
          I have been accustomed to Indian fighting Since my first recollection. I am Sr, with respect yours,
          
            Ira Nash
          
          
            PS If you do not accept my propo[s]ell please file this letter.
            
              I. Nash
            
          
        
        
          I expect to leave St, Charles by the 10th of Octr, next if not call,d on before that time.
          
            I. Nash
          
        
      